Name: COMMISSION REGULATION (EC) No 1655/96 of 19 August 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  trade policy;  America;  cooperation policy
 Date Published: nan

 No L 210/4 EN Official Journal of the European Communities 20 . 8 . 96 COMMISSION REGULATION (EC) No 1655/96 of 19 August 1996 on the supply of cereals as food aid supply and the procedure to be followed to determine the resultant costs . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereals to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1996 . For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 166, 5. 7. 1996, p . 1 . (2) OJ No L 204, 25. 7. 1987, p. 1 . (3 ) OJ No L 81 , 28 . 3 . 1991 , p . 108 . 20 . 8 . 96 EN Official Journal of the European Communities No L 210/5 ANNEX LOT A 1 . Operation No ('): 1057/95 2. Programme: 1995 3 . Recipient (2): Euronaid , Postbus 12, NL-2501 CA Den Haag (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex : 30960 EURON NL) 4. Representative of the recipient ("): to be designated by the recipient 5. Place or country of destination : Haiti 6 . Product to be mobilized: milled rice (product code 1006 30 96 900 and 1006 30 98 900) 7. Characteristics and quality of the goods (3) Q: see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.A ( 1 ) (f)) 8 . Total quantity (tonnes): 1 530 9. Number of lots : one 10 . Packaging and marking (^ (6) (8) (9): see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IIA (2) (c) and II.A (3)) Language to be used for the marking: French 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 23 . 9  13 . 10 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: ( 12 noon (Brussels time)) 3 . 9 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) on 17. 9 . 1996 (b) period for making the goods available at the port of shipment: 7  27. 10 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7i46, rue de la Loi/Wetstraat 200, B-1049 Brussels (telex: 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04) 25. Refund payable on application by the successsful tenderer (4): refund applicable on 30 . 8 . 1996, fixed by Commission Regulation (EC) No 1495/96 (OJ No L 189, 30 . 7. 1996, p. 54) No L 210/6 EN Official Journal of the European Communities 20 . 8 . 96 LOT B 1 . Operation No ('): 1058/95 2. Programme: 1995 3 . Recipient (2): Euronaid, Postbus 12, NL-2501 CA Den Haag (tel : (31 70) 33 05 757; fax: 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient ("): to be designated by the recipient 5. Place or country of destination : Haiti 6 . Product to be mobilized: oat flakes 7. Characteristics and quality of the goods (3) f7): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B ( 1 ) (e)) 8 . Total quantity (tonnes): 96 9. Number of lots: one 10 . Packaging and marking (6) (") (9) ( l0): see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B (2)(f) and II.B (3)) Language to be used for the marking: French 11 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment: 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 23 . 9  13 . 10 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: ( 12 noon (Brussels time)) 3 . 9 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) 17. 9 . 1996 (b) period for making the goods available at the port of shipment: 7  27. 10 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard , BÃ ¢timent Loi 130 , bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Brussels (telex : 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 30. 8 . 1996, fixed by Commission Regulation (EC) No 1495/96 (OJ No L 189, 30 . 7 1996, p. 54) 20 . 8 . 96 EN No L 210/7Official Journal of the European Communities LOT C 1 . Operation No ('): 1059/95 2. Programme: 1995 3 . Recipient (2): Euronaid, Postbus 12, NL-2501 CA Den Haag (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex : 30960 EURON NL) 4 . Representative of the recipient ("): to be designated by the recipient 5 . Place or country of destination : Haiti 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) Q: see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity: 360 tonnes 9. Number of lots : one 10 . Packaging and marking fl ( 6) (8 ) f): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (2) (d) and II.B (3)) Language to be used for the marking: French 1 1 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 23 . 9  13 . 10 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: ( 12 noon (Brussels time)) on 3 . 9 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) on 17. 9 . 1996 (b) period for making the goods available at the port of shipment: 7  27. 10 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brussels (telex : 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 30 . 8 . 1996, fixed by Commission Regulation (EC) No 1495/96 (OJ No L 189 , 30 . 7. 1996, p. 54) No L 210/8 HENI Official Journal of the European Communities 20 . 8 . 96 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27. 7. 1996, p. 22), shall not apply to this amount. (*) See the second amendment to OJ No C 114 published in OJ No C 135, 26 . 5. 1992. p. 20 (6) Shipment to take place in 20-foot containers condition FCL/FCL (lots B and C each containing 12 tonnes net (lot B) and 20 tonnes net (lot C)). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), the number of which is to be provided to the beneficiary's forwarder. f7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lots A and C: fumigation certificate (the cargo shall be fumigated before shipment with phosphine gas)- (8) Notwithstanding OJ No C 114, point IIA (3) (c) or II.B(3)(c) is replaced by the following: 'the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. ( 10) See the fourth amendment to OJ No C 114 published in OJ No C 272, 21 . 10 . 1992, p. 6 . (") The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, Postbus 1315, NL-1000 Amsterdam.